IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-08-00434-CR
 
In
re Tyrer J. Pearson
 
 

Original Proceeding
 
 

MEMORANDUM  Opinion

 
Relator seeks a writ of mandamus against
the District Clerk and District Attorney of Ellis County relating to their
alleged failure to issue a bench warrant on Relator’s motion.  The petition for
writ of mandamus lacks proof of service.  See Tex. R. App. P. 9.5 (a), (d).  We use Rule 2 to suspend the
service requirement of Rule 9.5 and proceed to the merits of the mandamus.  Tex. R. App. P. 2, 9.5.
A court of appeals has no jurisdiction to issue a writ of mandamus
against a district clerk or district attorney except to protect its
jurisdiction.  See Tex. Gov’t
Code Ann. § 22.221(a) (Vernon 2004); In re Bernard, 993 S.W.2d 453, 454 (Tex. App.—Houston
[1st Dist.] 1999, orig. proceeding).  Relator’s petition does not allege facts
that require us to protect our jurisdiction, so we do not have jurisdiction to decide
his request for mandamus relief against the District Clerk or District Attorney.
We dismiss the petition for want of
jurisdiction.
 
 
                                                                                    BILL
VANCE
                                                                                    Justice
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Petition
dismissed
Opinion
delivered and filed December 23, 2008
Do
not publish
[CR25]




 


justify; line-height: 0.388889in">      We notified Appellants by letter dated January 23, 2003 that their appeal appears subject to
dismissal for want of jurisdiction.  We warned them that the appeal could be dismissed if they did
not file a response within ten days thereafter showing grounds for continuing the appeal.  See Tex.
R. App. P. 42.3(a), 44.3.  They have not responded.
      Accordingly, we dismiss their appeal for want of jurisdiction.  Appellants shall pay all costs
of court in this behalf expended.

                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed for want of jurisdiction
Opinion delivered and filed March 12, 2003
[CV06]